1         Case 1:19-cv-07900-DAB Document 7 Filed 11/27/19 Page 1 of 1




                                       November 27, 2019

Via ECF

Hon. Deborah A. Batts
United States District Judge
United States District Court, Southern District of New York
United States Courthouse
500 Pearl Street, Room 2510
New York, NY 10007

Re: Crown Sterling Limited LLC v. UBM LLC a/k/a Black Hat USA and Does 1-10
    19-CV-7900 (DAB)

Dear Hon. Judge Batts:

I am counsel of record for Plaintiff Crown Sterling Limited LLC in the above-referenced action. I
write for Defendant UBM LLC (“UBM”) to request on its behalf an extension of time to answer,
move or otherwise respond to the Complaint, to and including January 20, 2020.

As service of the Summons and Complaint on UBM was effected on November 14, 2019, UBM’s
Answer currently is due on December 5, 2019. This is the first such extension of time sought.
The extension is sought to provide the parties time to discuss potential settlement and to
provide UBM time to engage litigation counsel if needed. The extension is not sought to unduly
delay proceedings. Plaintiff Crown Sterling Limited LLC consents to UBM’s request.

Respectfully submitted,

BRESSLER LAW PLLC

/Joshua R Bressler/
Joshua R. Bressler

cc:

Gregory B. Guarton, Esq., Assistant General Counsel for Defendant UBM LLC
(via email: Greg.Guarton@informa.com)

Michael I. Katz, Esq., counsel of record for Plaintiff Crown Sterling Limited LLC
(via email: mkatz@mabr.com)
